12/13/2019                                                                       USCG PSIX Search Page




      SEARCH PSIX             FEATURED LINKS             WEB ACCESSIBILITY POLICY                    FOIA REQUESTS              CONTACT US




                                                                  Results for Vessel: B. NO. 272


                                     Vessel Information:                                                Vessel Particulars:
                    Vessel Name: B. NO. 272                                    Service: Tank Barge
                    Primary Vessel Number: 1257375 (Official Number            Length: 589.40 ft
                    (U.S.))                                                    Breadth: 91.00 ft
                    Hull Identification Number: N/A                            Depth: 47.00 ft
                    Manufacturer Hull Number: VTHM2021                         Build Year: 2016
                    IMO Number: N/A                                            Alternate VINs:
                    Vessel Flag: UNITED STATES                                       CG1232736 (Coast Guard Number)
                    Vessel Call Sign: WDI5766

                                    Service Information:                                              Tonnage Information:
                    Service Status: Active                                     Cargo Authority: Grade "B" and Lower and Authorized NLS
                    Out Of Service Date: N/A                                   Cargoes.
                    Last Removed From Service By: N/A                          Tonnage:
                                                                                    13100 - Convention (Subpart B), Net Ton
                                                                                    16149 - Regulatory (Subpart C or D), Net Ton
                                                                                    19781 - Convention (Subpart B), Gross Ton
                                                                                    16149 - Regulatory (Subpart C or D), Gross Ton
                                                                                    41222 - Dead Weight, Gross Ton

                                                              Vessel Documents and Certifications
                                              Document                               Agency         Date Issued            Expiration Date
                    CERTIFICATE OF DOCUMENTATION                                    USCG       November 20,2019         November 30,2020
                    Tonnage Certificate, International                              ABS        February 13,2016
                    Certificate of Inspection                                       USCG       February 12,2016         February 12,2021
                    Certificate of Inspection - Amended                             USCG       February 12,2016         February 12,2021
                    Classification Document                                         ABS        February 12,2016         July 11,2016
                    International Load Line Certificate                             ABS        February 12,2016         February 11,2021
                    International Oil Pollution Prevention Certificate              ABS        February 12,2016         February 11,2021
                    Cargo Authority Attachment                                      N/A        February 9,2016
                    ISM - Document Of Compliance                                    ABS        September 7,2012         September 18,2016


                    Summary of Coast Guard Contacts

                               Click Here To View Contact Data From: 12/13/2014                     To: 12/13/2019            (MM/DD/YYYY)




                                                                         Printer Friendly Version

                                                                          Last Update:
                                                                     Monday, December 9, 2019




                                                                                                                                             EXHIBIT
                                                                                                                                               B
https://cgmix.uscg.mil/PSIX/PSIXSearch.aspx                                                                                                            1/1
